DISMISS and Opinion Filed December 20, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00936-CV

                              YOLANDA M. ALLEN, Appellant
                                         V.
                                SAMI HABASH, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-02798-B

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       The record was due September 29, 2018. On September 27, 2018, the Dallas County Clerk

notified the Court that although the clerk’s record had been prepared and was ready to be filed,

appellant had not paid the fee for the clerk’s record. By letter dated September 28, 2018, we

informed appellant that the clerk’s record had not been filed because appellant had not paid for the

clerk’s record. We directed appellant to provide verification of payment or arrangements to pay

for the clerk’s record or to provide written documentation appellant had been found entitled to

proceed without payment of costs within ten days. We cautioned appellant that failure to do so

would result in the dismissal of this appeal without further notice. To date, the clerk’s record has

not been filed and appellant has not provided the required documentation or otherwise

corresponded with the Court regarding the status of this appeal.
Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                          /Carolyn Wright/
                                          CAROLYN WRIGHT
                                          CHIEF JUSTICE

180936F.P05




                                       –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 YOLANDA M. ALLEN, Appellant                      On Appeal from the County Court at Law
                                                  No. 2, Dallas County, Texas
 No. 05-18-00936-CV       V.                      Trial Court Cause No. CC-18-02798-B.
                                                  Opinion delivered by Chief Justice Wright.
 SAMI HABASH, Appellee                            Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee SAMI HABASH recover his costs of this appeal from
appellant YOLANDA M. ALLEN.


Judgment entered December 20, 2018.




                                            –3–